Citation Nr: 0000513	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  93-21 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an original rating for chronic low back 
strain with arthritis in excess of 10 percent.  

2.  Entitlement to an original compensable rating for 
residuals of a neck injury.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from December 1971 
to December 1975 and from February 1983 to December 1986.  He 
was born in October 1952.  

This appeal arises from a May 1992 rating decision in which 
the RO denied entitlement to a permanent and total disability 
rating for pension purposes; and from an October 1996 rating 
decision that granted service connection for chronic low back 
strain with arthritis, evaluated as 10 percent disabling; and 
for residuals of a neck injury with facet changes at C4-5, 
evaluated as noncompensable.  The grants of service 
connection and evaluations of those disabilities were 
effective December 6, 1991.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in September 1998 at which time it was 
remanded to the RO in Huntington, West Virginia, for further 
development.  The case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran has forward flexion of the lumbar spine to 
60 degrees and backward extension to 30 degrees.  Left 
lateroflexion is to 30 degrees, right lateroflexion is to 
30 degrees, and rotation to the left and right is to 
35 degrees each.  He also has hypalgesia over the right lower 
extremity.  

2.  The veteran has had no more than slight limitation of 
motion in the lumbosacral spine during the period since the 
effective date of the grant of service connection for 
lumbosacral strain with arthritis.  Spasm on extreme forward 
bending has not been demonstrated.  

3.  Neither tenderness, rigidity of the neck, nor limitation 
of motion has been demonstrated at any time since the 
effective date of the grant of service connection for 
residuals of a neck injury.  

4.  The veteran failed without good cause to report for 
examinations scheduled in conjunction with claims for higher 
original evaluations and entitlement to a permanent and total 
rating for pension purposes.  Those examinations were 
necessary to adjudicate his claims.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain with arthritis have not been met for 
any period since the grant of service connection for that 
disability.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, .4.45, 4.71a, Diagnostic Code 5292 
(1999).  

2.  The criteria for a compensable evaluation for residuals 
of a neck injury have not been met during any period since 
the effective date of the grant of service connection for 
that disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 5290 
(1999).  

3.  Entitlement to a permanent and total disability rating 
for pension purposes has not been demonstrated.  38 U.S.C.A. 
§§ 1520, 1524 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.340, 
3.42, 3.655 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbosacral and Neck Disabilities

Initially, the Board finds that the veteran's claims are well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  When a veteran is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability, the claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App.218, 224 (1995); See also Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, his claims for higher original 
ratings for his lumbosacral and neck disabilities are well 
grounded.  

Once the veteran submits a well-grounded claim, VA has a duty 
to assist with the development of that claim.  38 U.S.C.A. 
§ 5107(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
VA has attempted to comply with its duty to assist by 
obtaining all reported treatment records and affording the 
veteran appropriate examinations.  In this regard, the Board 
notes that it remanded the case in order to afford the 
veteran examinations in order to evaluate his disabilities.  
The veteran was scheduled for examinations in January 1999, 
but failed without explanation to report.  

Disability rating are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule) 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation to be assigned, the 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Entitlement to a Rating in Excess of 10 Percent for a Low 
Back Disability

A review of the evidence of record discloses that the veteran 
was seen on several occasions during service for complaints 
regarding the back.  

The post service medical records include the report of a VA 
examination accorded the veteran in October 1991.  At that 
time all motions of the back were done easily without 
complaints of pain.  He was able to touch the floor with his 
fingers.  Extension was to 35 degrees, lateral bending was to 
40 degrees, and rotation was to 35 degrees.  Knee jerks and 
ankle jerks were equal.  There was hypalgesia to pinprick 
over the right thigh and right lateral calf.  Straight leg 
raising was negative to 80 degrees, bilaterally.  

An X-ray study of the lumbosacral spine showed minimal left-
sided scoliosis and minimal degenerative changes.  

The pertinent examination impression was chronic low back 
strain with minimal arthritis of the lumbar spine.  

By rating decision dated in October 1996, service connection 
for chronic low back strain with arthritis was granted and a 
10 percent disability evaluation was assigned, effective 
September 6, 1991.  

An examination of the joints scheduled by VA was canceled in 
February 1997 because the veteran failed to report.  

The veteran was accorded an examination of his spine in 
September 1997.  Complaints included low back pain.  He 
stated that weather made the condition worse.  He also 
reported that he took Tylenol for his pain.  It was indicated 
that he had frequent radiation of pain down the right lower 
extremity to the bottom of the foot.  He claimed that 
prolonged sitting was painful.  

On examination it was indicated he did not limp when he 
walked.  He was described as able on his heels and toes and 
to squat.  There was no postural abnormality or fixed 
deformity of the spine.  There was no muscle spasm.  Forward 
flexion of the spine was to 60 degrees.  It was not painful.  
Backward extension was to 30 degrees, as were left 
lateroflexion and right lateroflexion.  Rotation to the left 
and to the right was 35 degrees each.  On each motion, except 
forward flexion, the veteran described a "pulling sensation" 
in the paraspinal muscle area.  There was hypalgesia over the 
right anterior thigh and lateral calf and it was marked in 
the lateral foot and sole of the foot.  Knee jerks were 
equal, and ankle jerks were also equal.  Straight leg raising 
on the right at 60 degrees caused back pain and posterior 
thigh pain.  Lasegue's sign was positive on the right.  

An X-ray study of the spine showed mild degenerative changes 
and severe facet osteoarthritis at the lumbosacral junction.  
There was no evidence of acute trauma or any other 
abnormality.  

The pertinent examination diagnosis was severe facet 
arthritis of the lumbosacral junction with right sciatic 
radiation of pain.  

As noted above the Board remanded this claim in September 
1998, to afford the veteran evaluations of his neck and low 
back disabilities, including evaluations of functional 
impairment associated with those disabilities.

Analysis

The veteran's low back disability has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 10 percent 
evaluation requires characteristic pain on motion.  A 
20 percent evaluation is assigned if the symptoms are muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  The maximum 
rating of 40 percent is assigned for severe lumbosacral 
strain characterized by listing of the whole spine to one 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

The disability may also rated under Diagnostic Code 5292 
which provides a 10 percent evaluation when there is 
limitation of motion of the lumbar spine which is slight.  A 
20 percent evaluation is provided when motion restriction of 
the spine is moderate.  The maximum rating of 40 percent is 
assigned when the motion restriction of the lumbar spine is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The low back disability may also be rated under Diagnostic 
Code 5293 for intervertebral disc syndrome.  Under the code, 
a 10 percent rating is assigned for disc syndrome which is 
mild in degree.  A 20 percent rating is for assignment when 
the disc syndrome is moderate, with recurring attacks.  The 
next higher rating of 40 percent is provided when the disc 
syndrome is severe, with recurring attacks, with intermittent 
relief.  The maximum rating of 60 percent is assigned when 
the disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The Board has reviewed the evidence of record and finds that 
an increased rating for the veteran's low back disorder is 
not warranted for any time frame since the effective date of 
the grant of service connection.  In accordance with 
Diagnostic Code 5292, a 20 percent rating applies if the 
disorder is manifested by motion restriction which is 
moderate in degree.  The record shows that at the time of the 
1997 VA examination, while the examiner did not report ranges 
of motion for the various movements, the reported ranges of 
motion reflected that the veteran was able to move the spine 
in all directions, with a notation that forward flexion was 
not painful.  As for the other motions, they were described 
as giving the veteran only a "pulling sensation" in the 
paraspinal muscles.  

Since the veteran has failed to report without good cause for 
necessary examinations, his original claims must be rated on 
the evidence of record.  The evidence which is of record does 
not show that he had motion restriction of the lumbar spine 
in any direction which would be considered so incapacitating 
so as to warrant a higher rating than the 10 percent 
evaluation assigned.  

An evaluation in excess of 10 percent under Diagnostic 
Code 5295 would require a showing of at least muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  At the time of the most 
recent VA examination, there was no postural abnormality 
indicated and there was no fixed deformity noted.  Further, 
there was no muscle spasm detected.  In fact, the record 
shows the veteran has never had spasm.  Abnormal mobility has 
not been reported in any of the medical records since 
service.  Accordingly, the veteran would not be entitled to 
an evaluation of 20 percent or more under Diagnostic 
Code 5295 for any period since service connection was 
established.  

An evaluation of 20 percent under Diagnostic Code 5293 would 
require that the veteran have moderate intervertebral disc 
syndrome with recurring attacks, at some point since service 
connection was established.  The most significant finding in 
this regard was reported on the 1997 examination when the 
veteran had hypalgesia of the right lower extremity.  
However, it was indicated he did not limp when he walked and 
he was described as able to walk on his heels and toes.  
Again, the evidence for evaluation and consideration by the 
Board at this time is somewhat limited because of the 
veteran's failure to report for examinations as requested by 
VA.  The evidence which is available does not show impairment 
more than mildly incapacitating and the Board is therefore 
unable to conclude that the veteran had more than mild 
intervertebral disc disease during any period since the grant 
of service connection.  

The veteran could have received an increased evaluation under 
any of the aforementioned diagnostic codes for additional 
limitation of motion resulting from functional impairment.  
DeLuca v. Brown, 8 Vet. App.202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  However, as noted above, while at the time of the 1997 
examination the veteran complained of low back pain, testing 
of forward flexion at that time was described as not painful.  
Further, the medical evidence of record does not show atrophy 
or other evidence of disuse.  The veteran takes Tylenol for 
his complaints of back pain, but there is no indication he 
has sought treatment in the recent past.  The Board is unable 
to conclude on the basis of this record that there is any 
additional loss of motion due to functional impairment.  In 
sum, the Board finds that the veteran is not entitled to a 
disability rating in excess of 10 percent for his low back 
disability.  

Entitlement to a Compensable Evaluation for Residuals of a 
Neck Injury

By rating action dated October 1996, service connection for 
residuals of a neck injury was granted and a noncompensable 
evaluation was assigned, effective September 6, 1991.  

The post service medical records include the report of a VA 
examination accorded the veteran in September 1997.  
Examination of the neck at that time reflected it was supple.  
There was no rigidity.  Also, there was no tenderness.  There 
was a good range of motion displayed.  There was no 
indication of any neurological abnormality involving the 
neck.  A pertinent diagnosis was not made.  

Again, as noted above, the veteran failed to report for 
examinations scheduled for him by VA in 1997 and again in 
early 1999.  Accordingly, the Board is forced to rely on the 
evidence which is of record and that consists primarily of 
the report of the VA examination in September 1997.  

The veteran's neck disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5290 (traumatic arthritis and 
limitation of motion of the cervical spine, respectively), 
and a noncompensable evaluation is in effect.  Although 
Diagnostic Code 5290 provides for a minimum 10 percent 
disability rating if limitation of motion is "slight", the 
noncompensable rating has been assigned under 38 C.F.R. 
§ 4.31 (1999) which provides that in every instance where the 
rating schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned if the criteria for 
a compensable rating have not been met.  A 10 percent rating 
is warranted under Diagnostic Code 5290 if limitation of 
motion of the cervical spine is slight; if limitation of 
motion is moderate, a 20 percent rating will be assigned; if 
it is severe, a 30 percent rating is for application.  

Based on the foregoing, the Board believes that a 
noncompensable rating for the veteran's service-connected 
neck disability is warranted.  The examination accorded the 
veteran by VA in 1997 showed no abnormalities whatsoever with 
regard to the neck.  It was indicated at that time that he 
had a good range of motion of the neck, with no tenderness, 
or rigidity.  Further, there was no reference to neurological 
abnormalities involving the neck.  

The Board finds that the foregoing evidence is not clinically 
characteristic of slight limitation of motion of the cervical 
spine, which is required for a 10 percent evaluation under 
Diagnostic Code 5290.  Therefore, the residuals of a neck 
injury are most appropriately evaluated at the noncompensable 
rate under Diagnostic Code 5290.  The Board further finds 
that the evidence does not warrant the assignment of a 
compensable rating during any period since the effective date 
for this disability.  In reaching this determination, the 
Board has considered the history of the veteran's residuals 
of a neck injury, as well as the current clinical 
manifestations and the effect that the disability has on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  The nature of the original disability has been 
reviewed, as well as the functional impairment which can be 
attributed to pain and weakness.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1996); 38 C.F.R. § 4.40 and 4.45.  
The 1997 VA examination reflected that the veteran's 
residuals of a neck injury were without residual disability.  
The Board finds that there is no medical evidence of disuse 
atrophy, or other objective indications of additional 
functional limitation that would support a finding that 
residuals of the neck injury impair the veteran to the extent 
that he has the equivalent of slight limitation of motion, 
such that a compensable evaluation is warranted.  

A Permanent and Total Disability for Pension Purposes

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits.  
Specifically, he served on active duty for a period of ninety 
(90) days or more during a period of war.  Therefore, the 
issue is whether he is permanently and totally disabled for 
VA pension purposes within the meaning of governing law and 
regulations.  

The basic law referable to pension benefits states that 
pension is payable to a veteran who served for ninety 
(90) days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his own willful misconduct.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.342 (1999).  

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations which 
provide a combination of "objective" and "subjective" 
standards.  Brown v. Derwinski, 2 Vet. App.  at 446; 
Talley v. Derwinski, 2 Vet. App. 282 (1992); 38 U.S.C.A. 
§ 1502(a)(1)(2); 38 C.F.R. §§ 3.321(b)(2), 4.17.  The two 
ways that permanent and total disability can be shown under 
the law are as follows:  (1) the veteran must be unemployable 
as a result of a lifetime disability ("subjective" standard 
which is based on the disabilities, age, occupational 
background, and other related factors of the individual 
veteran whose claim is being adjudicated) or, even if not 
unemployable, (2) the veteran must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation ("the objective" standard which is based 
on the percentage ratings assigned for each disability from 
the rating schedule, 38 C.F.R. § Part 4; the minimum 
percentage rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(d); and the permanence of 
those percentage ratings for pension purposes required by 
38 C.F.R. § 4.17).  38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.15, 4.16, 4.17, 4.18, 4.19; Brown v. 
Derwinski, 2 Vet. App. at 446.  

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard and the veteran is unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extraschedular basis under the 
provisions of 38 C.F.R. §§ 3.321(b)(2), 4.17(b) (the 
subjective standard).  See Roberts v. Derwinski¸2 Vet. 
App. 387, 390 (1992) (whether a permanent and total 
disability rating could have been assigned on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2) should 
have been considered.)  

In this case, the RO assigned the rating for each disability 
in accordance with the rating schedule.  38 C.F.R. Part 4; 
Roberts, 2 Vet. App. at 390, citing 38 C.F.R. §§ 3.340, 4.15, 
4.17 (before a determination can be made as to whether a 
total and permanent disability rating for pension purposes is 
warranted, "an evaluation must be performed under the 
schedule for rating disabilities to determine the percentage 
of impairment caused by each disability").  In compliance 
with the law, the regulations, and the rulings of the Court, 
the RO considered whether it should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating on an extraschedular 
basis under 38 C.F.R. § 3.321, as it is required to do under 
38 C.F.R. § 4.17(b) for veterans who fail to meet the 
percentage requirements [under § 4.16(a)] but who meet the 
basic entitlement criteria and are unemployable.  The RO 
decided that the evidence did not show that the veteran had 
disabilities permanent in nature that would preclude all 
forms of gainful employment.  

§ 3.321(b)(2) of the regulations reiterates the requirement 
of 38 C.F.R. § 4.17(b) that a veteran be "unemployable" 
before the RO may refer the case to the adjudication officer.  
In addition, that regulation requires the RO to consider the 
issue of unemployability in the context of the veteran's 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2) (where a veteran is "found 
to be unemployable by reason of his or his disability(ies), 
age, occupational background and other related factors," the 
adjudication officer is authorized to approve a permanent and 
total disability rating for pension purposes on an 
extraschedular basis).  

The provisions of 38 C.F.R. § 3.655 provide in pertinent part 
as follows:  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death by an 
immediate family member, and so forth.  For purposes of this 
section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
(b) Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  

The veteran submitted an application for pension benefits in 
a communication dated in June 1992.  

He failed to appear for a scheduled examination in January 
1993.  

In an April 1993 statement the veteran indicated that he was 
unable to keep the aforementioned appointment because of 
"weather and transportation problems."  He asked that he be 
rescheduled.  

He was rescheduled for another examination by VA in May 1993, 
but for whatever reason, again failed to report.  

Evidence of record discloses the veteran again failed to 
report for general medical and other specialized examinations 
scheduled for him by VA in October 1995.  

The medical evidence of record regarding treatment and 
evaluation of the veteran in the mid-1990's reflects the 
veteran's principal problem was alcoholism.  

For whatever reason, once again, the veteran failed to report 
for general medical and other examinations scheduled for him 
in May 1996.  

The veteran again failed to report for various examinations, 
including a general medical examination, scheduled for him by 
VA in February 1997.  

The veteran appeared for a general medical examination 
accorded him by VA in September 1997.  He stated he had done 
odd jobs since discharge from service in 1986.  He could not 
recall the last time he worked.  Current complaints included 
intermittent low back pain.  He also complained of pain at 
the bottom of the right foot.  He was told it was related to 
a right knee injury.  He stated that he intended to withdraw 
from people, even his own family.  Mention was also made of 
right leg weakness and pain on the right side of the neck.  

Examination findings including a history of contact 
dermatitis since 1997.  There was no lymphadenopathy or 
hematologic system disorder.  He denied frequent headaches, 
dizziness, or syncope.  He had numbness of the right side of 
the face.  There was no deformity.  The neck was supple.  
There was no rigidity.  There was no tenderness.  There was 
good range of motion.  

There were multiple fractured nasal bones.  The nasal septum 
was deviated to the right.  He was able to breathe through 
both nasal passages.  He had chronic sinus problems.  

The mouth was "equal in size."  The lips were noncyanotic.  
He had his own set of teeth.  He denied frequent sore throat 
or hoarse voice.  Tonsils were intact.  

Hearing was fair.  Ear canals were clear.  There were no 
perforated eardrums.  There were no discharges.  

He wore bifocals.  He had normal ocular movements.  The 
conjunctivae were not pale.  Pupils were equal and reactive 
to light reflex.  

Heart had normal sinus rhythm.  There were no murmurs, 
gallops, or friction rubs.  The point of maximum impulse was 
within fifth midclavicular line.  There was good condition of 
the peripheral vessels.  

Blood pressure while sitting was 146/96.  While recumbent it 
was 138/92.  While standing it was 126/82.  After exercise, 
blood pressure while sitting was 160/94.  Two minutes after 
exercise it was 140/82.  No varicose veins were noted.  

On examination of the respiratory system, the veteran denied 
shortness of breath, wheezing, cough, chest pain, or 
palpitations.  He had a history of smoking one pack of 
cigarettes a day for more than 15 years.  The chest was 
symmetrical and not restricted in expansion.  It was 
nontender.  The lungs were clear to percussion and 
auscultation.  There were no rales or wheezing.  

With regard to the digestive system, he denied nausea, 
vomiting, diarrhea, or constipation.  He had no frequent 
heartburn or indigestion.  There was no history of duodenal 
ulcer, colitis, or yellow jaundice.  The abdomen was soft.  
Bowel sounds were audible.  There were no masses or 
organomegaly.  The abdomen was nontender.  There was no 
rebound tenderness.  

There were no recurrent hemorrhoids or bleeding of the rectal 
system.  It was indicated there was no recurrence from a left 
herniorrhaphy.  

No genitourinary problems were reported.  

With regard to the musculoskeletal system, he stated that he 
had low back injury, fractured nasal bones, a right knee 
injury, and a neck injury from a fight.  There was a small 
scar at the left inguinal region without depression.  There 
was no loss of tissue adherence.  There was no disfiguration.  
The scar was nontender.  There was limited flexion and 
extension of the lower spine without tenderness on deep 
pressure.  The veteran used a cane.  There were no 
abnormalities of the feet.  Likewise, there were no 
abnormalities involving the endocrine system.  

As for gait, the veteran was described as dragging his right 
foot with a limp.  He used a cane.  He was ambulatory.  He 
had free movement of all extremities.  He displayed good 
coordination.  Reflexes and sensation were intact.  

As for psychiatric status, it was noted that he had been 
treated for depression, anxiety, schizophrenia, and panic 
attacks.  

The diagnoses were:  Schizophrenia, depression, chronic 
anxiety/tension state, panic attacks, chronic low back pain, 
low back injury, fractured lumbar spine, status post left 
herniorrhaphy, deep rectal abscess by history, evacuation of 
abscess in 1993, history of thrombosed external hemorrhoids, 
status post hemorrhoidectomy in 1993, and chronic alcoholism.  

He was also accorded an examination of the spine by VA in 
September 1997.  It was noted the veteran was not working.  
He complained of frequent low back pain.  He said that he 
took Tylenol.  

It was indicated that he did not limp when he walked.  He was 
able to walk on his heels and toes.  He was also able to 
squat.  

There was no postural abnormality and no spasm.  Flexion of 
the back to 60 degrees was not painful.  Backward extension 
was to 30 degrees.  Left lateroflexion and right 
lateroflexion were 30 degrees each.  Rotation to the left and 
to the right was 35 degrees each.  All other motions, except 
for flexion, gave a veteran a "pulling sensation" in the 
paraspinal muscles.  As for neurological involvement, there 
was hypalgesia over the right anterior thigh and lateral 
calf.  It was marked in the lateral foot and sole of the 
foot.  Knee and ankle jerks were equal.  Straight leg raising 
to the right at 60 degrees caused back pain and posterior 
thigh pain.  

X-rays studies of the lumbosacral spine showed mild 
degenerative changes with tiny marginal spurring.  There was 
severe facet osteoarthritis localized to the lumbosacral 
junction.  An X-ray study of the thoracic spine showed 
degenerative changes, with no evidence of acute trauma, 
destructive bone process, or any other abnormality.  

The examination diagnoses were severe facet arthritis of the 
lumbosacral junction with right sciatic radiation of pain; 
osteoarthritis of the thoracic spine, most severe at the T12-
L1 level.  

A review of the record shows that for whatever reason the 
veteran failed to report for a schedule psychiatric 
examination in July 1998, and for an examination of the spine 
by VA in January 1999.  

The record also reflects that the veteran was scheduled for a 
general medical examination, a psychiatric examination, and 
an examination of the spine in January 1999, but failed to 
report.  

In this case, the veteran has failed on any number of 
occasions to report for VA examinations without any 
explanation.  In the absence of evidence to the contrary, it 
must be concluded that he did not have good cause for his 
unavailability for the scheduled VA examinations on various 
occasions throughout the 1990's.  The most recent evidence in 
this case consists of the September 1997 VA examinations, 
which show little, if any, significant disability.  It is 
clear that entitlement to a permanent and total disability 
rating for pension purposes cannot be determined without 
current examinations.  The provisions of 38 C.F.R. § 3.655 
dictate that the veteran's appeal must be denied.  

The facts in this are not in dispute.  The veteran has not 
offered an explanation for his unavailability for various 
current VA examinations.  His failure to report for the 
examinations is therefore without good cause.  Because the 
veteran has failed to report without good cause for necessary 
examinations scheduled in conjunction with his pension claim, 
the law requires that the claim be denied.  To avoid 
confusion, in cases such as this one, where the law and not 
the evidence is positive, the claim shall be denied and the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An original rating for chronic low back strain with arthritis 
in excess of 10 percent is denied.  

An original rating for residuals of a neck injury in excess 
of noncompensable is denied.  

A permanent and total disability rating for pension purposes 
is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

